Citation Nr: 1535722	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-07 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Integrated System Network (VISN) 20 Payment Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Harborview Medical Center and University of Washington Physicians, Seattle, Washington, for outpatient services rendered on August 23, 2013, September 13, 2013, October 4, 2013, and November 15, 2013.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) VA VISN 20 Network Payment Center in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of medical expenses from VA for treatment provided to him at the Harborview Medical Center and University of Washington Physicians, Seattle, Washington, for outpatient services rendered on August 23, 2013, September 13, 2013, October 4, 2013, and November 15, 2013.  In early August 2013, the Veteran suffered serious injuries from a fall and received emergency treatment at the Harborview Medical Center.  Reimbursement of the emergent treatment is not at issue, but rather for follow-up treatment.

The AOJ obtained a few medical records dated in August 2013 from the North Olympic Peninsula Community Based Outpatient Clinic (CBOC) in Port Angeles, Washington .  A review of these records indicates that a physician approved for the Veteran to travel to the Harborview Medical Center on August 23, 2013, by ambulance from his home.  However, the records do not document any prior approval for the actual medical treatment provided to the Veteran at this facility.  They also reflect that the Veteran had sought medical treatment through his primary care physician at this VA facility, but no records of this treatment have been associated with the claims file.  

The matter must be remanded to attempt to obtain records from the North Olympic Peninsula CBOC, which likely relate to the present claim.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the North Olympic Peninsula COBC, and that which contain approvals for treatment at Harborview Medical Center on August 23, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


